Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Claims 11-20 in the reply filed on 14 April 2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 13-16, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2017169843 A1 to Kawai et al. (cited in IDS), hereinafter referred to as “KAWAI”.
Regarding Claim 11, KAWAI teaches a secondary battery (see power storage device 1 being a secondary battery on P2(of 6)/para 7,13 comprising: an electrode winding body including a positive electrode, a negative electrode, and a separator disposed therebetween, with the electrode winding body (see first and second winding body 31, 31) including a winding structure in which the positive electrode 11, the negative electrode 12, and the separator 13 are integrally wound (see P2(of 6)/para 12-14 to P3(of 6)/para 1-7); and an exterior body that wraps the electrode winding body (see case 2 therein comprising electrode body 3 on P2(of 6)/para 8-11), wherein the secondary battery comprises a three-dimensional step shape (see FIG 2, see also further embodiments such as FIGs 4-6), and the winding axis (x-axis direction as taught on P3(of 6)/para 7) of the winding structure as being substantially parallel to an extending direction of a terminal element (see either first or second terminal 2a, 2b on P2(of 6)/para 9; see also FIG 1) of the secondary battery. 
Regarding Claim 13, KAWAI teaches the overall three-dimensional shape of the secondary battery as flat (see FIG 2 or other alternate embodiments in figures such as FIG 4-6; see further P4(of 6)/para 1 disclosing the electrode winding body as having a substantially rectangular parallelepiped shape). 
Regarding Claim 14, KAWAI teaches the terminal element being positioned at an intermediate level of thickness of the secondary battery (see positioning of either first or second terminal 2a, 2b in FIG 1). 
Regarding Claim 15, KAWAI teaches the positive electrode, the negative electrode and the separator each having a comb-teeth shape in a non-wound state (see embodiment in FIG 7). 
Regarding Claim 16, KAWAI teaches a boundary between a narrow portion and a wide portion in the comb-teeth shape comprising a bending location (see annotated FIG 7). 

    PNG
    media_image1.png
    412
    629
    media_image1.png
    Greyscale

Regarding Claims 18 and 19, KAWAI teaches a step that includes the terminal element (see annotated FIG 1) and further teaches respective external terminals of the positive electrode and the negative electrode (see first terminal 2a and second terminal 2b wherein one of the first terminal 2a and second terminal 2b is a positive terminal and the other, a negative terminal in P2(of 6)/para 10) being disposed adjacent to each other on a battery side surface forming the step

    PNG
    media_image2.png
    226
    337
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017169843 A1 to Kawai et al. (cited in IDS), as applied to claim 11 above, and further in view of US 2016/0293929 A1 to Zeng et al. (newly cited by Examiner), hereinafter referred to as “ZENG”.
Regarding Claim 12, KAWAI is not particular to the terminal element extending from a winding start point of the winding structure; however, does teach the first and second terminal 2a, 2b may be 
ZENG teaches a wound-type cell wherein second electrode tab 5 is disposed thereon second winding start end E2 in [0060-0064] (see further, electrode tab 4 disposed along first winding start end E1 in FIG 2). One having ordinary skill in the art as of the effective filing date of the claimed invention would be motivated to modify KAWAI with the teachings of ZENG in order to improve the energy density of the wound-type cell and reduce the thickness of the wound type cell (see ZENG [0060]). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017169843 A1 to Kawai et al. (cited in IDS) as applied to claim 16 above.
Regarding Claim 17, KAWAI is not particular to teaching the first and second terminal arrangement for the alternate embodiment coordinating with the electrode body 3 in FIG 6 and its corresponding unwound structure in FIG 7; however, considering the similarities in structure between embodiments disclosed in FIG 2 and in FIG 6, it would have been obvious to one having skill in the art as of the effective filing date of the claimed invention to arrange the terminals in the narrow portion of the comb-teeth shape (see annotated FIG 1).

    PNG
    media_image3.png
    245
    337
    media_image3.png
    Greyscale


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017169843 A1 to KAWAI et al. (cited in IDS) as applied to claim 11 above.
Regarding Claim 20, while KAWAI is not particular to the positive electrode and the negative electrode having a layer configured for inserting and extracting lithium ions, KAWAI teaches there being an active material layer within the positive electrode (see P3(of 6)/para 1,9) and negative electrode (see P3(of 6)/para 2,9) and further teaches there being a Li salt-based electrolyte (see P3(of 6)/para 6). As the instant specification teaches the active material as being that which moves the ions generated in the electrolyte between positive and negative electrode and further discloses the layers of active material specifically as being the layers which are configured for inserting and extracting lithium ions in [0033], there is little material distinction between the active material layer of the prior art and the layer claimed (see MPEP 2144).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723